DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 22, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 3, 7 and 9 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 1 and 7 lines 8 and 8-9 respectively: “each evacuation safe area”
Claims 1 and 7 lines 9 and 10 respectively: “the evacuation safe area”
Claims 3 and 9 line 7: “the operation method”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for storing experiment data in a database, does not reasonably provide enablement for what is meant by experiment data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification is silent as to any description or examples corresponding to experiment data.  It is unclear what applicants intend experiment data to include, and why it would be necessary to store such data.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 include the limitation “occupant evacuation elevator (OEE) when occupants use the occupant evacuation elevator to evacuate in a disaster”.  However the term “when” renders the claims indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where occupants do not use the occupant evacuation elevator.  For examining purposes, this limitation is interpreted as stating “occupant evacuation elevator (OEE) to evacuate occupants in a disaster”.  
These claims further include the limitation “a specification of the occupant evacuation elevator when the grouped occupants are accommodable”.  However the term “when” renders the claims indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where the grouped occupants are not accommodable.  For examining purposes, this limitation is interpreted as stating “a specification of the occupant evacuation elevator in response to the grouped occupants being accommodable”.  
Claim 1 includes the limitation “whether the evacuation elevator is operable to review an overload of an evacuation capacity”.  However it is unclear how an elevator is to review an evacuation capacity.  For examining purposes, this limitation is interpreted as stating “whether the evacuation elevator is operable; the evacuation capacity calculating part further configured to review an overload of an evacuation capacity”.  
Claims 2-6 and 8-10 depend from clams 1 or 7 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 7.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 7: The prior art does not teach nor suggest
an evacuation strategy support system or method using an occupant evacuation elevator to evacuate occupants in a 5disaster situation in a skyscraper, comprising: an collecting occupant information on a number of the occupants on each floor of the skyscraper, calculating density of the occupants of each floor to perform grouping, and analyzing a number of accommodable people and an area of different evacuation safe areas to determine whether an evacuation safe area is sufficient so that all the grouped occupants evacuate; analyzing and inputting a specification of the occupant evacuation elevator in response to the grouped 15occupants being accommodable in the evacuation safe area ; reviewing an overload of an evacuation capacity at each evacuation safe area and whether a readjustment and a 20redesign are necessary; and providing occupant evacuation information corresponding 25to the calculated evacuation capacity of the occupant evacuation elevator, 21File: 84006usf wherein evacuation capacity calculation of the occupant evacuation elevator applicable to an initial stage of a design of the skyscraper is optimized.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-6 and 8-10 depend from claims 1 or 7 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,594,564 B2 and US 8,839,914 B2 corresponding to grouping occupants and readjusting, and US 7,849,973 B2 corresponding to determining an overload of an evacuation capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 28, 2022